DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the seal ring of claim 19 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure. The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details. The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it uses a phrase which can be implied (“The present invention relates to” in line 1).  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claim 1 is objected to because there is a lack of antecedent basis for “the first barrel” in line 7 as opposed to “the barrel” as introduced in line 2. Appropriate correction is required.
Claim 1 is further objected to because there is a lack of antecedent basis for “the first side opening” in lines 8 and 9 as opposed to “the side opening” as introduced in line 5. “the first side opening” is also recited in claims 7 and 9-10.  Appropriate correction is required.
Claims 3-21 are objected to because there is a lack of antecedent basis for “The enteral syringe” in the preamble of each of the claims as opposed to “The syringe” as introduced in claim 1. Appropriate correction is required. 
Claim 10 is objected to because there is a typographical error regarding “the fist side opening” in line 3. Appropriate correction is required. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 20 and 21 each recite the limitation "the first outlet" in line 2 of each claim.  There is insufficient antecedent basis for this limitation in the claim. It is unclear if “the first outlet” is the same structure as “a first output opening” introduced in claim 1, line 4, or if “the first outlet” is separate structure and the syringe comprises both a “first outlet” and a “first output opening”. For examination purposes, the examiner has interpreted “the first outlet” to be the same structure as “a first output opening”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6, 10, 12, 14-18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hartnick et al. (US 2009/0159086).
Regarding claim 1, Hartnick teaches a syringe (syringe 10) comprising: a barrel (syringe body 100) having a cylindrical shape and including a central cavity (interior volume 104; “The syringe body 100 includes an exterior wall 102, such as a cylindrical wall, that defines an interior volume 104” [0016]); the barrel comprising: a first output opening (distal aperture 120) positioned on a distal end (distal end 110) thereof (Figure 2), a side opening (side aperture 112) formed in a side of the barrel (exterior wall 102) and spaced from the first output opening (Figure 2); and a plunger (plunger 300) mounted in the first barrel and movable from a retracted position where a distal end of the plunger (seal 302) is positioned in the barrel and above the first side opening (Figure 2) to a compressed position wherein the distal end of the plunger is positioned between the first side opening and the first output opening (Figure 3).

Regarding claim 2, Hartnick teaches the syringe of claim 1, further comprising a first inlet opening (proximal aperture 108) provided in a proximal end of the barrel (proximal end 106) wherein a proximal end of the plunger (handle 306) extends through the first inlet opening (Figures 2-3).

Regarding claim 3, Hartnick teaches the enteral syringe of claim 1 further comprising a first external structure (ventilator adaptor 200) surrounding the first side opening and extending outward from a side of the barrel (exterior wall 102; Figures 1-2).

Regarding claim 4, Hartnick teaches the enteral syringe of claim 3, wherein the first external structure (ventilator adapter 200) tapers (at transition portion 218) from a top portion (end portion 220) to a bottom portion (connection portion 214; “The adapter 200 can include a transition portion 218 where the inner diameter tapers from the inner diameter 212 of an end portion 220 to the inner diameter 216 of the connecting portion 214.” [0020]).

Regarding claim 5, Hartnick teaches the enteral syringe of claim 4, wherein the first external structure (ventilator adapter 200) is funnel shaped (Figure 2, wherein transition portion 218 forms a funnel shape).

Regarding claim 6, Hartnick teaches the enteral syringe of claim 3, wherein the first external structure (ventilator adapter 200) is tube shaped (Figure 2, wherein connecting portion 214 and end portion 220 are tube shaped).

Regarding claim 10, Hartnick teaches the enteral syringe of claim 3, further comprising a lid (cap 206) attached to a top of the first external structure (at aperture 208) and movable between a first position in which the first side opening is exposed and a second position in which the fist side opening is covered (“the ventilator adaptor 200…can include a removable cap 206 which seals an aperture 208 located at the end of the ventilator adapter 200…The cap 206 can be configured to seal fluid, e.g., air or liquid, from leaking out of or leaking into the interior volume 202 through the aperture 208.” [0019]).

Regarding claim 12, Hartnick teaches the enteral syringe of claim 2, wherein the proximal end of the plunger (handle 306) remains outside of the barrel (Figures 2-3) and includes a flat surface configured for contact with a user's finger to aid the user in manipulating the plunger (“The handle 306 can be a flange that extends out from the shaft 304” [0017]).

Regarding claim 14, Hartnick teaches the enteral syringe of claim 12, wherein the distal end of the plunger moves within the barrel (“This allows the plunger 300 to move through the interior volume 104 in the lengthwise directions (indicated by arrows 309) while not allowing fluid to pass between the exterior wall 102 and the seal 302.” [0017]) and includes a seal element (seal 302; Figures 1-2).

Regarding claim 15, Hartnick teaches the enteral syringe of claim 14, wherein the seal element (seal 302) engages an inner wall of the central cavity such that the plunger stays in place in the barrel when no force is applied by a user to the plunger (“The seal 302 can include one or more annular seal rings 308 with outer diameters that are the same size or just slightly larger as an inner diameter 114 of the interior volume 104, thus allowing the seal 302 to form a moveable fluid-tight connection between the plunger 300 and the syringe body 100.” [0017], see [0022] disclosing that the plunger must be pulled to move back to the retracted position).

Regarding claim 16, Hartnick teaches the enteral syringe of claim 15, wherein the seal element (seal 302) is movable along the inner wall of the central cavity when the user applies pressure to the plunger (“This allows the plunger 300 to move through the interior volume 104 in the lengthwise directions (indicated by arrows 309) while not allowing fluid to pass between the exterior wall 102 and the seal 302.” [0017]).

Regarding claim 17, Hartnick teaches the enteral syringe of claim 14, wherein the seal element (seal 302) is made of an elastomeric material (“The seal 302 can be formed of a compliant material which is compressible or bendable” [0017]; “polymers suitable for use in medical devices (e.g., polypropylene, polyvinyl chloride, polyimide, polyamide, polyamide-imide, acrylic or polycarbonate) can be used in the manufacture of the syringe 10.” [0027]).” [0027]).

Regarding claim 18, Hartnick teaches the enteral syringe of claim 17, wherein the barrel (syringe body 100) is made of polypropylene (“Because the syringe body 100 and plunger 300 can be disposable, polymers suitable for use in medical devices (e.g., polypropylene, polyvinyl chloride, polyimide, polyamide, polyamide-imide, acrylic or polycarbonate) can be used in the manufacture of the syringe 10.” [0027]).

Regarding claim 20, Hartnick teaches the enteral syringe of claim 1, wherein a distal end of the barrel (distal end 110) tapers in an area surrounding the first outlet (distal outlet 120; tapers along needle adapter 118).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hartnick et al. (US 2009/0159086) in view of Hasegawa et al. (US 2011/0004185).
Regarding claim 7, Hartnick teaches the enteral syringe of claim 3. Hartnick fails to explicitly teach the first external structure further comprises a puncture structure including: a base; a pointed protrusion extending upward from the base; an opening formed in the base and in fluid communication with the first side opening. Hasegawa teaches a fluid delivery device (connection tool 3) comprising a main body comprising a first external structure surrounding a first side opening (barrel attaching unit 31; Figure 10), the first external structure further comprises a puncture structure including: a base (liquid valve 322); a pointed protrusion (first needle 331) extending upward from the base (Figure 10); and an opening (along liquid hole 334 to liquid hole 333) formed in the base and in fluid communication with the first side opening (“When liquid holes 334 and 333 of first and second needles 331 and 33 are communicated with each other to transfer toxic drug solution T from barrel 1 to infusion container C by a pressure, and this pressure opens liquid valve 322.” [0082]). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the first external structure of Hartnick to include a puncture structure based on the teachings of Hasegawa to for a liquid tight connection between the external structure and attached fluid source in a manner that prevents flow in the reverse direction (Hasegawa [0082-0083]). 

Claims 8-9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Hartnick et al. (US 2009/0159086) in view of Okiyama et al. (US 2013/0079744). 
Regarding claim 8, Hartnick teaches the enteral syringe of claim 1. Hartnick fails to explicitly teach a filter element positioned in the first side opening. Okiyama teaches a syringe (syringe 40) having a barrel (outer cylinder 41 and delivery device main body 10; Figure 2) comprising a side opening (at third check valve 23; Figure 2), further comprising a filter element (hydrophobic filter 25) positioned in the first side opening (Figure 2; “A third check valve 23 and a hydrophobic filter 25 are provided in this order from the gas flow path 62 side, on the flow path between the gas flow path 62 and the outside.” [0082]). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the side opening of Hartnick to include a filter element based on the teachings of Okiyama to prevent outflow of the solution within the syringe barrel out through the side opening while still permitting the flow of gas into the barrel (Okiyama [0092]). 

Regarding claim 9, Hartnick teaches the enteral syringe of claim 3. Hartnick fails to explicitly teach a filter element positioned in a flow path extending between the first external structure, the first side opening and the central cavity. Okiyama teaches a syringe (syringe 40) having a barrel (outer cylinder 41, delivery device main body 10, body needle 60; Figure 2) comprising a side opening (at third check valve 23; Figure 2) comprising a first external structure surrounding the first side opening and extending outward from a side of the barrel (Figure 2), further comprising a filter element (hydrophobic filter 25) positioned in a flow path extending between the first external structure, the first side opening and the central cavity (Figure 2; “A third check valve 23 and a hydrophobic filter 25 are provided in this order from the gas flow path 62 side, on the flow path between the gas flow path 62 and the outside.” [0082]). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the side opening of Hartnick to include a filter element based on the teachings of Okiyama to prevent outflow of the solution within the syringe barrel out through the side opening while still permitting the flow of gas into the barrel (Okiyama [0092]). 

Regarding claim 11, Hartnick teaches the enteral syringe of claim 10. Hartnick fails to explicitly teach wherein the lid further comprises a hydrophobic filter. Okiyama teaches a syringe (syringe 40) having a barrel (outer cylinder 41, delivery device main body 10, body needle 60; Figure 2) comprising a side opening (at third check valve 23; Figure 2) comprising a lid (cap 18; Figure 2), the lid further comprises a hydrophobic filter (hydrophobic filter 25; Figure 2; “A third check valve 23 and a hydrophobic filter 25 are provided in this order from the gas flow path 62 side, on the flow path between the gas flow path 62 and the outside.” [0082]). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the lid of Hartnick to include a hydrophobic filter based on the teachings of Okiyama to prevent outflow of the solution within the syringe barrel out through the side opening while still permitting the flow of gas into the barrel (Okiyama [0092]).

Claims 13 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Hartnick et al. (US 2009/0159086) in view of Davis (US 2017/0246087). 
Regarding claim 13, Hartnick teaches the enteral syringe of claim 12. Hartnick fails to explicitly teach the flat surface further comprises a hanger opening configured to receive a protrusion to support the syringe. Davis teaches an enteral syringe (syringe S) comprising a plunger (plunger 10) having a proximal end (proximal end 14) with a flat surface (contact face 20), wherein the flat surface further comprises a hanger opening (opening 56 of flange portion 50) configured to receive a protrusion (hanging support H) to support the syringe (Figure 2). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the flat surface of the proximal end of the plunger of Hartnick to include a hanger opening based on the teachings of Davis to allow the syringe to be hung and adapted for gravity feed applications (Davis [0052]). 

Regarding claim 21, Hartnick teaches the enteral syringe of claim 1. Hartnick fails to explicitly teach a distal end of the syringe surrounding the first outlet is structured for connection with an enteral tube. Davis teaches an enteral syringe (syringe S) comprising barrel (Figure 18, for example) comprising a first output opening (female connector FC) and a side opening (vent V); wherein a distal end of the syringe surrounding the first outlet (female connector FC) is structured for connection with an enteral tube (“syringe S comprises a female connector FC (see FIGS. 18-19) in the form of an ENFit compatible connector or coupling, for example, which can be connected with another ENFit compatible coupling (which can be connected to a feeding tube FT).” [0052]; Figures 17-19). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the syringe of Hartnick to include a distal end of the syringe surrounding the first outlet is structured for connection with an enteral tube based on the teachings of Davis to adapt the syringe for enteral feeding administrations, such as via a syringe pump or gravity-feed applications (Davis [0052]; Figures 17-19). 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Hartnick et al. (US 2009/0159086) in view of Russo (USPN 9656022).
Regarding claim 19, Hartnick teaches the enteral syringe of claim 1. Hartnick fails to explicitly teach a seal ring extending from an inner surface of an inner wall of the central cavity to mark the retracted position of the plunger. Russo teaches a syringe (device 34; Figure 4) comprising a barrel (barrel 18) and a plunger (piston 23; further comprising a seal ring (stop ring 36) extending from an inner surface of an inner wall of the central cavity (chamber 35) to mark the retracted position of the plunger (Figure 4). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the syringe of Hartnick to include a seal ring extending from an inner surface of an inner wall of the central cavity based on the teachings of Russo to prevent the plunger from being completely removed from the barrel of the syringe (Russo [Col 5, line 18-22]). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Alfano (USPN 4581015) discloses a syringe (10) comprising a barrel (11) comprising a first output opening (13); a side opening (20) formed in the side of the barrel and spaced from the first output opening (Figure 1); and a plunger (14).
Vacca (USPN 5373684) discloses a syringe (Figure 2) comprising a barrel (20) comprising a first output opening (26); a side opening (24) formed in the side of the barrel and spaced from the first output opening (Figure 1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEAH J SWANSON whose telephone number is (571)270-0394. The examiner can normally be reached M-F 9 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEAH J SWANSON/            Examiner, Art Unit 3783    

/KAMI A BOSWORTH/            Primary Examiner, Art Unit 3783